DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-10, Claim 1 recites “. . . and the total content of the surfactants (C1) and (C2) being 50 ppm or more and 500 ppm or less . . .”  This recitation is vague and unclear and indefinite for the wording “the total content” whether this is based on some previous total content with the use of the article “the”.  Also the recitation lacks antecedent basis.  The wording should be changed to “a total content”.   
For Claim 2 the recitation “the ratio of the content of the surfactant (C2) to the content of the surfactant (C1), namely, the content ratio (C2)/(C1) . . .” is vague, unclear and indefinite whether “the ratio”, “the content of the surfactant (C2)”, “the content of the surfactant (C1)”, and “the content ratio (C2)/(C1)” are related to the previous stated “the total content of Claim 1 from which Claim 2 depends.  Also these recitations lack 
Claim 4 recites “wherein the contact angle on non-alkali glass is 1 ° or more and 12° or less.”  This recitation is vague, unclear and indefinite as how the glass relates to the transparent resin?  In accordance with MPEP §7.34.14 - - Essential Cooperative Relationships Omitted - - these claims are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationship is whether the transparent resin is converted to a glass or how a composition somehow associated with glass has a contact angle.  Also the wording “the contact angle” is vague and unclear where the contact angle is associated and also lacks antecedent basis.       
For Claim 5, the recitation “A transparent resin composition as set forth in claim 1, wherein the surface tension at 25°C is 26 mN/m or more and 28 mN/m or less” is vague, unclear and indefinite whether the surface tension is at the surface of the transparent resin composition?  Also the recitation lacks antecedent basis.  
For Claim 6, the recitation “A transparent resin composition as set forth in claim 1, wherein the viscosity . . .” is unclear, vague and indefinite whether viscosity is of the transparent resin composition or a component of the transparent resin composition.  Also the recitation lacks antecedent basis.  The recitation should be changed to “A transparent resin composition as set forth in claim 1 having a viscosity”.  
For Claim 7, the recitation “A photosensitive transparent resin composition as set forth in claim 1, wherein the siloxane resin (A) has a radical polymerizable group and further contains a reactive monomer and a photo-radical polymerization initiator” is vague and indefinite because the transparent resin composition as set forth in claim 1 is a “Transparent resin composition” not a “photosensitive transparent resin composition” so the recitation lacks antecedent basis. The recitation should be changed to “A photosensitive transparent resin composition from the transparent resin composition as set forth in claim 1, wherein the siloxane resin (A) has a radical polymerizable group and further contains a reactive monomer and a photo-radical polymerization initiator.” 
Claim 10 recites “A decorative glass substrate comprising a transparent coat film as set forth in claim 8 and a colored layer stacked in this order on a glass substrate.”  This recitation is vague and indefinite for the wording “stacked in this order on glass substrate”.  Is the stacking in the order of a transparent coat film stacked on the glass substrate and a colored layer stacked on the transparent coat film or is the order of stacking a transparent coat film on colored layer stacked on a glass substrate or is the order with the colored layer on an opposite side of the glass substrate?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 201411446, Kawamoto et al., a copy of which with an English language machine translation was supplied by Applicants, (the latter hereinafter referred to as “Kawamoto”) in view of U.S. 2017/0022343, Sakakibara et al (hereinafter “Sakakibara”) evidenced by: 1) JP 4502784, Ito et al., 2) U.S.2018/0065349, Washio et al. (hereinafter “Washio”), and 3) U.S. 2017/0037269, Isobe et al. (hereinafter “Isobe”) further in view of JP 2016017172, Sasamoto et al. a copy of which with an English language machine translation was supplied by Applicants (the latter hereinafter referred to as “Sasamoto”).   
For JP 4502784 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ito”.   
Regarding Claims 1-3 and 6-9, Kawamoto discloses in the entire document particularly in the abstract and at claim 1, ¶s 0011, 0023, 0040-0043, 0052-0055, 0107, 0132-0144, example 8, and Table 1 a polyorganosiloxane composition having excellent hot-life and heat hardenability and giving a smooth surface of a heat-hardened product and a light-emitting device using the hardened product of the addition hardenable polyorganosiloxane composition as a sealing material.  The polyorganosiloxane composition contains component (A): a polyorganosiloxane compound with at least two alkenyl groups or has vinyl groups (¶ 0023) {reading on radical polymerizable group for pending Claim 7} bound to a silicon atom; component (B): a polyorganohydrogensiloxane compound with at least two hydrogen atoms bound to a silicon atom; Component (C ): hydrosilylation reaction catalyst, like platinum-based catalysts; Component (D): acetylene group-containing alcohol-based reaction retarder {reading on organic solvent}, and component (F): a silicone surfactant or fluorosurfactant (claim 1), and in example 8, for example, describes a composition 6 gives 0.03x 1 x 106 /75= 400 ppm {reading on a content of surfactant from 50 to 500 ppm for the pending claims}.  Component (C) the hydrosilylation reaction catalyst is used in a so-called catalytic amount since the curability is sufficient and there is no color after curing and transparency is high {reading on transparent resin composition}.  The polyorganosiloxane hardened cured material is cast on a glass support base for shape protection (¶ 0137) as a cured product film of 10mm {reading on Claims 8-9}.  From ¶ 0142 the viscosity of the resin can be adjusted to be in a fluidized state with the addition of solvent to make a solution where the solvent is toluene, methyl ethyl ketone, methyl isobutyl ketone, hexane, acetone, terpineol and the like {reading on organic solvent}.  Given such a broad disclosure of viscosity for a solution and fluidized state the viscosity of the composition overlaps with that of pending Claim 6.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Additionally the composition can have organosilane compounds like vinyltrimethoxysilane {reading on reactive monomer for pending claim 7
However, Kawamoto does not expressly disclose a composition containing a silicon-modified acrylic surfactant and/or a pyrolyzable fluorosurfactant or for Claim 7 a photo-radical polymerization initiator.  
Sakakibara like Kawamoto is directed to a transparent film of silicone resin as disclosed in the abstract and ¶s 0014, 0020, 0025, 0036, 0051-0071, 0086 of a transparent layered film formed from an anti-water-mark layer on a first side of a resin layer has the anti-water-mark layer comprising a cured product of a curable composition containing a curable resin, like a silicone-series resin; a thermoplastic resin, like silicone resin such as polydimethylsiloxane or silicone rubber (¶ 0036); and a metal oxide particle with lamination of the film on a glass-containing upper electrode of a touch screen display prevents scattering of glass fragments produced by breakage of the upper electrode, occurrence of water marks, and sparkling on a high-definition display provided with the film.  From ¶ 0014 the curable composition may further comprise a leveling agent.  From ¶s 0051-0071 in light of an excellent capability to reduce a surface tension, the leveling agent may preferably include a silicone-series leveling agent and a fluorine-containing leveling agent.  These leveling agents may be used alone or in combination.  The combination use of the resin component and the leveling agent can control the shape of the uneven structure of the surface, prevent growth of protrusions with steep sloping angles, and flatten the bottom of each protrusion in the uneven structure to prevent occurrence of sparkling. Not only does the use of a specific leveling agent allow the maintenance of the hardness or abrasion resistance, but the control of the blending ratio also allows the Claim 7}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to In re Font, 213 USPQ 532.  In the alternative In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the silicone type surfactant of Kawamoto as with fluorine type surfactant has the purpose of use for a film in a curable transparent polyorganosiloxane composition on glass.  The acrylic silicone copolymer surfactant or leveling agent of Sakakibara, which can actually be used with a fluorine type leveling agent or surfactant, has a purpose of forming a film with curable silicone resin.  Given the same purpose of surfactant in a film with a silicone resin the acrylic silicone 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kawamoto a transparent polyorganosiloxane composition with an organic solvent and with silicone type surfactant or fluorine type surfactant at 400 ppm, where from Sakakibara the silicone type surfactant of Kawamoto is or is with acrylic silicone copolymer surfactant or leveling agent of BYK 3550 from Sakakibara in combination with the fluorine type surfactant in an amount of 400 ppm in a 1:1 ratio because such an acrylic silicone copolymer surfactant has the same purpose of the silicone-type surfactant of Kawamoto and with the presence of a photopolymerization initiator for photopolymerizable groups motivated to have a transparent silicone resin film to prevent the occurrence of water marks, broken pieces of the glass from scattering, and sparkling on a high-definition display provided with the film as for the composition, film or substrate of pending Claims 1-2 and 6-9.  Furthermore the combination of Sakakibara and Kawamoto has a reasonable expectation of success because both have a transparent curable silicone resin with silicone type surfactant and both can use fluorine containing surfactants for film formation.  
However, Kawamoto as modified by Sakakibara does not expressly disclose that the fluorine containing surfactant is a pyrolyzable fluorosurfactant.  
Sasamoto is directed as is Kawamoto to a smoothness film on glass as disclosed in the abstract and at ¶s 0008, 0140, 0143-0144, 0153 and claim 1, of a fluorine-containing pyrolyzable resin that has a main chain (a) with a polymer structure of polymerizable monomers, a side chain (b) with a fluoroalkyl group or with a poly(perfluoroalkylene ether) chain, and a side chain (c) with a functional group represented by formula ( 1) ( claim 1), and describes, for example, a color filter-protecting composition obtained by mixing 3 parts of a UV-curable resin, 1.2 parts of a photopolymerizable monomer, 0.1 parts of a photopolymerizable initiator, 0.0024 parts of a fluorine-containing pyrolyzable resin, and 8 parts of propylene glycol monomethyl ether acetate (¶ 0153).  From ¶ 0140 for a protective film for a color filter silicone-based or hydrocarbon-based surfactants can be added.  From ¶ 0008 fluorine-containing resin having a blocked carboxyl group, specifically a functional group represented by the following general formula, has a surfactant function, and is incorporated into a composition.  To achieve smooth smoothing of a coating film such as a resist film or a color filter protective film, to recover a carboxyl group from a carboxyl group blocked by leaving a smoothed coating film in a high temperature environment, for example, in an environment of 150 to 300 ° C, and as a result, to increase the polarity of a coating film surface.  The fluorine type surfactant can be used as an additive for resins (See ¶ 0143).  The coating film is easily laminated (easily recoated) because of improved wettability of the coating film surface due to increased polarity, and thus the present invention has been completed.  
Applicants are reminded regarding wording in Claim 3 of “a transparent coat film formed from the transparent resin composition has a refractive index” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "As stated MPEP at §2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  From MPEP § 2113 I The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kawamoto as modified a transparent polyorganosiloxane composition with an organic solvent and with acrylic silicone copolymer surfactant and fluorine type surfactant at 400 ppm in a 1:1 ratio with a photopolymerization initiator, as afore-described, where from Sasamoto the fluorine-containing pyrolyzable resin with surfactant function is or with the fluorine containing surfactant of Kawamoto having the same function of smoothing or evening the film surface and as useful with silicone surfactants motivated to achieve smooth smoothing of a coating film as for the composition, film or substrate of pending Claims 1-3 and 6-9.  Furthermore the combination of Sasamoto with Kawamoto as modified has a reasonable expectation of success because both have fluorine containing surfactants along with silicone type surfactant in film formation.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Sakakibara evidenced by: 1) Ito, 2) Washio, and 3) Isobe further in view of Sasamoto further in view of Washio.     
Regarding Claim 10, Kawamoto in view of Sakakibara further in view of Sasamoto is applied as to Claims 1 and 8, however Kawamoto does not expressly disclose a color layer for a decorative glass substrate.  
Washio discloses in the abstract and at ¶s 0032 and 0160-0165 a transparent resin laminate including, from the surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer, where the first hard coat includes a coating material that does not contain inorganic particles and that contains a predetermined amount of (A) a polyfunctional (meth)acrylate; (B) a water-repelling agent; and (C) a silane coupling agent.  From ¶ 0032 the water-repelling agent can be a silicone water-repelling agent such as a silicone oil, a silicone resin, a polydimethylsiloxane, and an alkylalkoxysilane; and a fluorine-containing water-repelling agent such as a fluoropolyether water-repelling agent and a fluoropolyalkyl water-repelling agent. These compounds can be used singly or in a mixture of two or more kinds thereof as the water-repelling agent of component (B).  From ¶s 0160, 163-164 the article using the transparent resin laminate, in order to impart high designability to an obtained article, a decorative sheet may be laminated on a surface of the transparent resin sheet, opposite to the first and second hard coat forming surfaces.  Such an embodiment is particularly effective when the transparent resin laminate according to at least one embodiment is used as a front panel of a door body for opening and closing 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kawamoto as modified a transparent polyorganosiloxane composition with an organic solvent and with acrylic silicone copolymer surfactant and fluorine type surfactant at 400 ppm in a 1:1 ratio with a photopolymerization initiator where the fluorine-containing surfactant is a fluorine-containing pyrolyzable resin with surfactant function, as afore-described for Claims 1 and 8, where from Washio a colored resin sheet for is added on or away from the substrate motivated to provide a decorative transparent resin laminate as for the substrate of Claim 10.  Furthermore the combination of Washio with Kawamoto as modified has a reasonable expectation 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787